MEMORANDUM**
Dennis Martel, a California state prisoner, appeals pro se the district court’s order denying reconsideration of its judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials were deliberately indifferent to his serious medical needs.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. No. 1J Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.
*490We lack jurisdiction to address Martel’s contentions regarding the merits of the district court’s original entry of judgment because he failed to file a timely notice of appeal or a timely post-judgment tolling motion. See Fed. R.App. P. 4(a)(4)(A). Accordingly, the scope of Martel’s appeal is limited to the denial of his motion for reconsideration.
The district court did not abuse its discretion in denying Martel’s motion for reconsideration because he failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief. See ACandS, 5 F.3d at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s motion for leave to proceed in forma pauperis is granted. The Clerk shall change the docket to reflect appellant’s in forma pauperis status for this appeal.